DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 13 January 2020, 16 February 2021, 02 March 2021 and 31 March 2021 have been considered.
	Claims 1-19 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite in its recitation of “; and a sulfide to the fermentation broth” because it is unclear what relation this phrase has to any of the broth options recited by parts (i), (ii) and (iii) of Claim 5.
	Claim 7 is indefinite since there is no antecedent basis for the recitation of “the amino acid or a derivative thereof”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voss et al. (US Publication No. 2018/0363014).
Voss et al. claims the benefit of priority of European Patent Application No. 17175992.1 (copy attached to this Office Action), filed 14 June 2017.  All information described below finds support in the European priority application and, therefore, the effective date of Voss et al. is 14 June 2017.
	Voss et al. describe a method for producing fine chemicals from Corynebacterium (abstract; paragraph [0042]).  The fine chemicals which can be produced include amino acids (paragraphs [0149]-[0160]).  The Corynebacterium is cultured in a medium which includes a phosphorus source such as phosphoric acid and the pH of the medium is adjusted to a value of from 6.0 to 8.5 using sodium hydroxide (paragraphs [0169], [0180], [0184]).  Amino acids produced by the fermentation can be removed from the fermentation broth, the fermentation broth can be concentrated by removal of water, and components of the culture medium which are not consumed by the fermentation process, such as phosphoric acid, can be removed from the fermentation medium by crystallization (paragraphs [0186]-[0205]).  Thus, the recovered phosphoric acid is available for use in additional fermentation medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of Chang et al. (US Publication No. 2012/0190083).
	Voss et al. has been described above.  That reference does not describe producing O-phosphoserine using a microorganisms or preparing cysteine by reacting O-phosphoserine with a sulfide in the presence of O-phosphoserine sulfhydrylase.
	Chang et al. describe producing O-phosphoserine using a microorganism and preparing cysteine by reacting O-phosphoserine with a sulfide in the presence of O-phosphoserine sulfhydrylase (abstract; paragraph [0021]; Figure 1).  The sulfide can be Na2S, NaSH, H2S, (NH4)2S or Na2S2O3 (paragraph [0046]).
	It would have been obvious to one of ordinary skill in the art to have produced cysteine by the process described by Chang et al. using the fermentation culture parameters of Voss et al. because Voss et al. broadly describe the production of any amino acid by the methods described therein.

Claims 1, 3-5, 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of Merkamm et al. (US Publication No. 2015/0275247).
	Voss et al. has been described above.  That reference does not describe producing O-phosphohomoserine using a microorganisms or preparing methionine by reacting O-phosphohomoserine with a sulfide in the presence of O-phosphohomoserine-dependent methionine synthase.
	Merkamm et al. describe producing O-phosphohomoserine using a microorganism and preparing cysteine by reacting O-phosphohomoserine with a sulfide in the presence of O-phosphohomoserine-dependent methionine synthase (abstract; paragraphs [0008]-[0009]; Examples 3-4; Figure 1).
	It would have been obvious to one of ordinary skill in the art to have produced methionine by the process described by Merkamm et al. using the fermentation culture parameters of Voss et al. because Voss et al. broadly describe the production of any amino acid by the methods described therein.

	Claims 1, 4, 5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of Wiewiorowski et al. (EP 0202700A1).
	Voss et al. has been described above.  That reference does not describe the use of seed crystals or cooling during phosphate crystallization, or crystallizing phosphate from a mother liquor.
	Wiewiorowski et al. describe phosphoric acid crystallization processes (abstract).  A solution containing phosphoric acid is cooled to supersaturated conditions and a seed crystal of orthophosphoric acid hemihydrate is added to promote crystallization of phosphate (page 7, line 28 to page 8, line 19).  Repeated crystallization of phosphate from the mother liquor provides increased yield of crystallized phosphate (Table II).
	It would have been obvious to one of ordinary skill in the art to have used seed crystals of phosphate and to have cooled the fermentation broth of Voss et al. during phosphate crystallization because Wiewiorowski et al. teach that such conditions are advantageous for phosphate crystallization.  It would have been further obvious to have crystallized phosphate from the mother liquor of Voss et al. because Wiewiorowski et al. show that this increases the yield of crystallized phosphate.

	Claims 1, 4, 5, 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of  Moldovan et al. (US Patent No. 3,466,141 – see the IDS filed 13 January 2020).
	Voss et al. has been described above.  That reference does not describe the addition of an alcohol during phosphate crystallization.
	Moldovan et al. describe the addition of butanol during the crystallization of phosphate to provide phosphate in a high purity anhydrous form (abstract; column 1, lines 26-59).
	It would have been obvious to one of ordinary skill in the art to have added butanol during the phosphate crystallization of Voss et al. because Moldovan et al. teach that such a procedure allows for the production of high purity anhydrous forms of phosphate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0087060 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652